PER CURIAM.
The defendant, Russell Horace Cooke, III, appeals the trial court’s judgment and sentence. The defendant filed a pro se supplemental brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We find no merit in any of the points raised on appeal. Our review of the record and the relevant law, however, reveals that the trial court erred in requiring the defendant to perform fifty hours of community service pursuant to section 27.3455, Florida Statutes (1985), because the defendant’s crimes occurred before July 1,1985, the effective date of that statute. See State v. Yost, 507 So.2d 1099 (Fla.1987). We, accordingly, strike that portion of the sentence imposing fifty hours of community service but affirm the judgment and sentence in all other respects.
Affirmed.
DANAHY, C.J., and SCHOONOVER and LEHAN, JJ., concur.